Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 26, 2017

                                     No. 04-16-00788-CV

                          Danny ALEXANDER & Sarah Alexander,
                                     Appellants

                                               v.

 AMERICAN HOME MORTGAGE SERVG., Inc. as Servicer for Deutsche Bank National
   Trust Company, Trustee for Soundview Home Loan Trust 2006-OPT5, Asset-Backed
                            Certificates Series 2006-OPT5,
                                       Appellees

                 From the 198th Judicial District Court, Bandera County, Texas
                               Trial Court No. CV-12-0000281
                         Honorable M. Rex Emerson, Judge Presiding


                                        ORDER
       The unopposed motion of resident attorney, Kari Robinson, filed in support of Joshua
Tropper's motion pro hac vice seeking permission to participate in these proceedings on behalf of
appellees is hereby GRANTED.


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of January, 2017.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court